FILED
                            NOT FOR PUBLICATION                            MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL A. MOSELEY,                                 No. 12-35090

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05349-RJB

  v.
                                                 MEMORANDUM*
CITIMORTGAGE INC,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Paul A. Moseley appeals pro se from the district court’s summary judgment

in his action challenging his mortgage obligations. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Rene v. MGM Grand Hotel, Inc., 305 F.3d
1061, 1064 (9th Cir. 2002) (en banc), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Moseley’s various

federal and state law claims because Moseley failed to raise a genuine dispute of

material fact as to whether the loan transaction at issue was fraudulent, void, or

subject to rescission, and whether defendant violated any of its legal obligations

regarding loan disclosures or loan servicing. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249-50 (1986) (party opposing summary judgment must come

forward with significant probative evidence as to each element of the claim on

which it bears the burden of proof); Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 n.11 (1986) (averments in a pleading are not sufficient to

create a triable dispute of fact to defeat summary judgment).

      The district court did not abuse its discretion by partially granting

defendant’s motion for attorney’s fees because the Deed of Trust entitled it to

attorney’s fees as the prevailing party in any action regarding its terms. See

Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1011 (9th Cir. 2004) (setting

forth standard of review); see also King v. W. United Assur. Co., 997 P.2d 1007,

1010 (Wash. Ct. App. 2000) (prevailing party in an action brought to declare

invalid the provisions of a promissory note is entitled to contractual attorney’s

fees). Moreover, the district court declined to impose attorney’s fees that would

require a finding that Moseley’s claims were frivolous or pursued in bad faith.


                                           2                                     12-35090
      Moseley’s contentions regarding opposing counsel’s alleged submission of

fabricated evidence and other improper conduct; the district court’s denial of oral

argument before granting summary judgment; the application of the Supremacy

Clause and the Equal Protection Clause; and the level of lenience owed to him as a

pro se litigant, are unpersuasive.

      Moseley’s “Motion to Vacate Summary Judgment and Renew Plaintiff’s

Motion to Compel for Admission of Documents,” filed on March 22, 2013, and his

request for attorney’s fees and costs incurred in this appeal, set forth in his reply

brief, are denied.

      Defendant’s request for attorney’s fees and costs incurred on appeal, set

forth in its answering brief, is denied without prejudice. See Fed. R. App. P. 38.

      AFFIRMED.




                                            3                                     12-35090